SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

TELEPHONE (302) 856-5256

August 26, 2019

Robert R. Meades

SBI# 00124648

James T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, DE 19977

Re: Def. ID# 1101020478
Motion for Postconviction Relief - R3

LA d 92 ONY bd
ALHAGS X3SSNs
AUMVLONOHLOYNd A314

Dear Mr. Meades:

This is my decision on your third motion for postconviction relief. Your
motion seeks for the Court to vacate your guilty plea and sentence on the grounds
that the Court never held a competency hearing to determine whether you were
capable of knowingly and intelligently entering such a plea. You allege that you
were incompetent “at all relevant times” as evidenced by your treatment and stay

at the Delaware Psychiatric Center.

When faced with a claim for postconviction relief I must first determine
whether any procedural bars prevent a consideration on the merits of any

underlying arguments.’ Superior Court Criminal Rule 61, governing

 

' Younger v. State, 580 A.2d 552, 554 (Del. 1990).
postconviction relief, states that all such motions beyond the first must be
summarily dismissed unless the movant was convicted after a trial and either (1)
pleads that new evidence exists showing that the movant is actually innocent in
fact, or (2) pleads that a new, retroactive constitutional rule applies to the

movant’s case thereby rendering the conviction invalid.

You were not convicted after a trial. You plead guilty to two counts of
robbery in the first degree and one count of possession of a deadly weapon during
the commission of a felony on January 4, 2012. Accordingly, the procedural bars
of Rule 61 require that your motion be summarily dismissed. I am therefore

barred from considering your third motion for postconviction relief on the merits.
CONCLUSION

Your third motion for postconviction relief is SUMMARILY

DISMISSED. IT IS SO ORDERED.

Very truly yours,

A ‘Lag
E. Scott Bradley

ESB:tll
cc: Prothonotary’s Office